Citation Nr: 0937656	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Veteran was afforded a travel Board hearing in June 2008; 
a transcript of the testimony offered at this hearing has 
been associated with the record.

In an August 2008 decision, the Board, in pertinent part, 
denied the Veteran's claim for an increased initial rating 
for his lumbar spine disorder.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2009, the Court granted a joint 
motion from the Veteran and VA, vacating that part of the 
August 2008 Board decision that pertained to the lumbar spine 
rating issue, and remanding the case to the Board for further 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion noted that the Veteran's lumbar spine was 
last examined for ratings purposes in October 2005, and that 
the Veteran had reported a worsening of his back condition 
since that time.  It was agreed that the Veteran was entitled 
to a current VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic 
and neurological examinations to determine 
the current level of impairment due to the 
service-connected back condition.  The 
claim folder must be made available to the 
examiners for review. 

a).  The orthopedic examination must 
include range of motion of the 
thoracolumbar spinal segment, expressed in 
degrees.  The examiner is asked to 
determine whether there is weakened 
movement, excess fatigability, functional 
loss due to pain to include during flare-
ups or with repetitive use, or painful 
motion, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional 
limitation of motion. 

b).  The neurological examiner is asked to 
comment on whether the Veteran has 
incapacitating episodes of intervertebral 
disc syndrome of the lumbar spine, that 
is, whether the condition requires bed 
rest prescribed by a physician and 
treatment by a physician, and, if so, the 
duration and frequency of the 
incapacitating episodes. 

The neurological examiner is also asked to 
describe any neurological deficits 
attributable to the service-connected back 
condition  

The examiner(s) should also address the 
impact of this disability on the Veteran's 
ability to work.  

Complete rationale must be provided for 
the opinions expressed.

2.  Then, the AMC/RO should again review 
the record and adjudicate the claim on 
appeal.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




